Citation Nr: 0720166	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  The veteran testified before 
the undersigned Veterans Law Judge in February 2006; a 
transcript of that hearing is associated with the claims 
folder.

The issue before the Board today was remanded in June 2006 
for further evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDING OF FACT

Residuals of a right hand injury are manifested by an 
exostosis measuring 1.5 centimeters by 2.0 centimeters 
without local heat, discoloration, tenderness; there is no 
competent evidence that there is any limitation of motion or 
ankylosis related to the veteran's residuals of a right hand 
injury.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right hand injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5015 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a June 2006 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The June 2006 
letter also expressly notified the veteran of the need to 
submit any pertinent evidence in his possession.  Finally, 
this letter provided notice regarding the evidence and 
information necessary to establish an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  

The June 2006 letter was sent to the veteran after the 
November 2002 rating decision.  In fact, it was sent in 
accordance with the Board's June 2006 remand directives.  
Thus, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in June 2006 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
veteran in February 2007.  See Pelegrini II, supra; Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
regard, the veteran's service medical records, relevant VA 
treatment records, and private records from Redbird Family 
Clinic and Health South are associated with the claims 
folder.  The veteran was also provided two VA examinations in 
conjunction with his claim for the specific purpose of rating 
his current level of disability.  

The veteran's representative asserts in the June 2007 Post-
Remand Appellant's Brief that another VA examination is 
required to adequately consider what negative impact the 
veteran's service-connected right hand disability has on his 
nonservice-connected right hand disability.  However, the 
Board observes that it instructed the agency of original 
jurisdiction to obtain a VA examination and opinion which 
detailed what symptomatology, if any, is related to the 
veteran's service-connected right hand disability.  The 
examiner was also asked to comment on any impact his 
residuals have on the use of his hand.  The Board finds that 
such inquiries are not only directed at an opinion regarding 
the direct impact of the veteran's service-connected 
residuals, but also their indirect impact on the use and 
function of his right hand in general.  Seeing as the 
November 2006 VA examiner adequately addressed whether the 
veteran's current symptomatology is related to his service-
connected disability, the Board finds that a remand for a new 
VA examination is not necessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

A review of the evidence reflects that the veteran incurred 
trauma to his right hand near the base of the wrist during 
service when a ladder fell on it; X-rays during service were 
negative for any fractures.  Approximately ten years 
following service separation the veteran began complaining of 
pain in his wrists, and in August 2001 he was diagnosed with 
bilateral carpal tunnel syndrome.  Records indicate that he 
had a carpal tunnel release in 2004, although he still 
complains of some numbness in his fourth and fifth fingers in 
his right hand.  

The veteran does not contend that his carpal tunnel syndrome 
is related to his in-service injury or service-connected 
residuals.  Rather, he testified that he is receiving 
workman's compensation for his carpal tunnel syndrome related 
to his employment at the United States Postal Service.  
However, he continues to complain of pain in his right hand 
and wrist, especially with movement, as well as occasional 
weakness.  He testified at his February 2006 Board hearing 
that he believed all of his current right hand symptoms are 
related to his service-connected disability because his 2004 
surgery corrected any pain related to carpal tunnel syndrome.

The veteran is currently service-connected for residuals of 
his in-service right hand injury, and such disability is 
rated as zero percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5215 (2006).  Diagnostic Code 
5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. 
§ 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2006).  Pertinent 
regulations do not require that all cases show all the 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).  The veteran's residuals of a right 
hand injury have been rated as analogous to limitation of 
motion of the wrist.

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2006).  In the present case, the Board 
observes that the competent evidence of record demonstrates 
that the veteran's service-connected residuals of a right 
hand injury are manifested by a small exostosis on the dorsum 
of his right wrist proximal to the second and third fingers.  
As will be discussed in further detail below, there is no 
evidence that this bone growth is malignant, nor is there any 
evidence that it results in any symptomatology such as pain, 
weakness, or limitation of motion.  In light of such 
evidence, the Board concludes that the veteran's service-
connected disability is therefore more appropriately rated 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5015 (2006).  

Utilizing Diagnostic Code 5015, the veteran's right hand 
disability has been evaluated as analogous to benign new 
growths of the bones.  Benign new growths of the bones are to 
be rated as degenerative arthritis based on limitation of 
motion.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), 
degenerative arthritis or osteoarthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application, nonetheless, for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  According to Note (2), the 20 percent and 10 percent 
ratings based on X-ray findings will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.

Before beginning its discussion of the diagnostic criteria 
potentially applicable to the veteran's service-connected 
disability, the Board must first discuss which, if any, of 
the veteran's symptoms are caused by his service-connected 
residuals of a right hand injury and which, if any, are 
caused by his nonservice-connected carpal tunnel syndrome.  
If it is impossible to separate the effects of the service-
connected disability and the nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question must be attributed to his service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

The veteran has complained of pain, including painful motion, 
and occasional weakness in his right hand and wrist 
throughout this appeal period.  Medical records reveal that 
right wrist dorsiflexion is limited to no more than 50 
degrees and palmar (plantar) flexion is limited to no more 
than 45 degrees; he demonstrated ulnar and radial deviation 
to 20 degrees.  See November 2006 VA examination report.  At 
his November 2006 VA examination, the veteran was able to 
flex his distal and proximal interphalangeal joints to 90 
degrees and 45 degrees, respectively, without pain.  
Abduction of the right thumb was 30 degrees; adduction was 20 
degrees.  The veteran was able to oppose each finger to his 
right thumb.  The examiner noted no change in any range of 
motion with repetition or due to pain.  Although the 
veteran's grip strength was noted as "good" at the November 
2006 VA examination, an October 2002 VA examination report 
indicates that grip strength is slightly less in the right 
hand than in the left.

The October 2002 VA examination report notes that the veteran 
has a small exostosis measuring 1.5 by 2.0 centimeters on the 
dorsum of his wrist proximal to the second and third fingers.  
The examiner indicates that there is no local heat, 
discoloration, or tenderness associated with this exostosis.  
Similarly, a March 2001 X-ray of the veteran's right hand 
revealed an accessory ossification at the tip of the ulnar 
styloid process.  A September 2002 VA medical record 
indicates that the veteran has a bony prominence on his right 
dorsal wrist.  These findings are consistent with a July 1992 
X-ray report of record which states that the veteran has a 
small bony density of the right ulnar styloid probably 
related to an old avulsion fracture.  

There is additional evidence of a small ossification at the 
lateral margin of the veteran's right interphalangeal joint 
of the thumb, a fracture of the right third metacarpal, and 
early osteoarthritis involving the distal interphalangeal 
joint of the second and fifth fingers.  However, there is no 
mention in the veteran's medical records of any symptoms 
associated with these disabilities, nor is there any 
competent evidence that they are related to his service-
connected residuals of a right hand.  

As mentioned above, the veteran attributes his pain symptoms 
to his service-connected disability rather than his carpal 
tunnel syndrome.  However, as a lay person, the veteran is 
not competent to provide evidence regarding the etiology of 
his symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
In the present case, a November 2006 VA examination report 
provides an opinion that it is less likely than not that the 
veteran's current wrist and hand problems are related to his 
in-service injury.  Instead, the examiner noted that the 
veteran's symptoms did not develop until 1990 and that they 
are probably related to the repetitive motion of his post-
service employment.  

In light of the above, it appears that the only 
symptomatology associated with the veteran's service-
connected disability is the small exostosis on the dorsum of 
his right hand measuring 1.5 centimeters by 2.0 centimeters.  
As indicated above, there is no evidence of local heat, 
discoloration, or tenderness associated with this residual, 
nor is there any competent evidence that it causes any 
limitation of motion or painful motion in the veteran's wrist 
or finger joints.

In the absence of any evidence that his service-connected 
residuals of a right hand injury cause any limitation of 
motion in his wrist or fingers, the veteran is not entitled 
to a compensable evaluation.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5214 to 5230 (2006).  The Board is 
sympathetic to the veteran's statements that his current 
right hand pain, weakness, and limited motion is related to 
the residuals of his in-service injury.  Unfortunately, the 
Board must rely on the competent evidence of record and may 
not make its own independent medical determinations regarding 
the symptomatology associated with the veteran's service-
connected right hand residuals.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In the present case, the only 
competent evidence of record suggests that there is no 
current symptomatology associated with the veteran's in-
service injury other than the small exostosis.  Rather, his 
current symptoms are attributable to his nonservice-connected 
carpal tunnel syndrome, and therefore, may not be considered 
in rating his disability.

In rating the veteran's service-connected residuals of a 
right hand injury, the Board has considered the applicability 
of the benefit of the doubt rule.  However, a preponderance 
of the evidence is against assignment of a compensable 
evaluation.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a compensable evaluation for residuals of a 
right hand injury is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


